 

Exhibit 10.11

 

April 1, 2014

Lawrence R. Irving

 

Dear Larry,

This letter (the “Agreement”) is to confirm the agreement between you and
Synchronoss Technologies, Inc. (“Synchronoss”, and together with its
subsidiaries, the “Company”) regarding your resignation from the Company,
effective December 31, 2014.

1.Your resignation shall be effective, and your employment with the Company will
terminate, on December 31, 2014 (“Termination Date”).  In addition, effective
April 1, 2014, you will resign from your positions as Executive Vice President,
Chief Financial Officer, Chief Compliance Officer and Treasurer and your new
position as of April 1, 2014 shall be Executive Vice President, Business
Strategy. 

2. The Company will pay you your regular wages through December 31, 2014 in the
normal course of business.  You will receive information about your right to
continue your group health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) after the Termination Date.  In order to
continue your coverage, you must file the required election form.  If you elect
to continue group health insurance coverage, then the Company will pay the
employer portion of the monthly premium under COBRA for yourself for the period
of twelve months following the month in which the Termination Date occurs.  You
acknowledge that you otherwise would not have been entitled to any continuation
of Company-paid health insurance. 

3.In consideration for the Company’s agreement to continue your employment
through the Termination Date, to the fullest extent permitted by law, you waive,
release and promise never to assert any claims or causes of action, whether or
not now known, against the Company or its predecessors, successors or past or
present subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the Equal Pay Act of 1963, and all
other federal and state laws and regulations relating to employment.  However,
this release covers only those claims that arose prior to the execution of this
Agreement and only those claims that may be waived



 

--------------------------------------------------------------------------------

 

 

by applicable law.  Execution of this Agreement does not bar any claim that
arises hereafter, including (without limitation) a claim for breach of this
Agreement.

4. The Company previously granted to you stock options and shares of restricted
stock under the Company’s 2006 Equity Incentive Plan.  The Company agrees that,
provided you provide the Company with an executed copy of the release attached
hereto as Exhibit A (the “General Release”) signed no earlier than the
Termination Date, and that you do not revoke the General Release, any stock
options or shares of restricted stock granted to you on or prior to the
Termination Date will be deemed, as of the Termination Date, to be vested to
such extent that they would have vested had your employment continued until
February 15, 2015 (“Final Vesting Date”), notwithstanding that the Final Vesting
Date is after the Termination Date.   These grants are governed by the terms and
conditions of such plan. You should review the terms and conditions of the plan
to determine the period of time you have to exercise your stock options.  If you
do not exercise your stock options during this period your stock options will be
lost.  A copy of the plan is available from Human Resources.  

5.At all times in the future, you will remain bound by the Company’s Proprietary
Information and Invention Agreement (“PIIA”) signed by you on ________, a copy
of which is attached and incorporated into this Agreement. 

6. You agree that the terms of this Agreement are confidential and that you will
not disclose the terms of this Agreement or the negotiations leading to this
Agreement to any person or entity, including but not limited to any current or
former employee of the Company, with the exception of a disclosure (a) required
by law or to enforce any obligations in this Agreement; and (b) to your spouse,
attorneys, accountants, immediate family, and financial advisors, who must be
advised of the confidential nature of this Agreement and must agree to be bound
by this confidentiality provision.  You represent that on your Termination Date
you will return all property that belongs to the Company, including without
limitation, company laptop and phone, copies of documents that belong to the
Company and files stored on your personal computer or data storage devices that
contain information belonging to the Company, that the Company has agreed to
transfer your cell phone number to you for your personal use.  The Company will
use commercial reasonable efforts to forward to an e-mail designated to you any
non-Company-related e-mails.





 

--------------------------------------------------------------------------------

 

 

7.You agree that except for that certain Employment Agreement dated as of
December 31, 2011 between you and the Company (the “Employment Agreement”), the
PIIA as expressly provided in Paragraph 5 of this Agreement and your
participation in the Company’s 2006 Equity Incentive Plan subject to Paragraph 4
of this Agreement, effective as of the Termination Date, this Agreement renders
null and void any and all prior agreements between you and the Company.  You and
the Company agree that, except for the Employment Agreement, the PIIA as
expressly provided in Paragraph 5 of this Agreement and your participation in
the Company’s 2006 Equity Incentive Plan subject to Paragraph 4 of this
Agreement, this Agreement constitutes the entire agreement between you and the
Company regarding the subject matter of this Agreement, and that this Agreement
may be modified only in a written document signed by you and a duly authorized
officer of the Company.

8.You agree that this Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one
agreement.  Execution of a facsimile copy shall have the same force and effect
as execution of an original, and a facsimile signature shall be deemed an
original and valid signature.

9. Should any provision of this Agreement be held to be illegal, void or
unenforceable by a court of competent jurisdiction, such provision shall be of
no force and effect.  However, the illegality or unenforceability of any such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement.

10.You understand and agree not to engage in any act or say anything that is
intended, or may reasonably be expected, to harm the reputation, business or
operations of the Company, its customers, employees, officers, directors or
shareholders.

 

11.You have up to 21 days after receipt of this Agreement within which to review
it, and to discuss it with an attorney of your own choosing regarding whether or
not you wish to execute it.  Furthermore, you have seven days after you have
signed this Agreement during which time you may revoke this Agreement.  If you
wish to revoke this Agreement, you may do so by delivering a letter of
revocation to the Company’s Senior Director of Global Human Resources.  Because
of this revocation period, you understand that this Agreement shall not become
effective or enforceable until the eighth day after the date you sign it.  

 

Please indicate your agreement with the above terms by signing below.

Sincerely,

_________________________________

Stephen G. Waldis

     Chief Executive Officer







 

--------------------------------------------------------------------------------

 

 

 

 

My agreement with the above terms is signified by my signature
below.  Furthermore, I acknowledge that I have read and understand this
Agreement and that I voluntarily sign this release of all claims, known and
unknown, with full understanding that at no time in the future may I pursue any
of the rights I have waived in this Agreement. 

 

 

Signed:  ___________________________Dated: _____________________________

Lawrence R. Irving

 





 

--------------------------------------------------------------------------------

 

 



EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

In consideration for partial acceleration of stock options and shares of
restricted stock to Lawrence R. Irving (“Employee”) by Synchronoss Technologies,
Inc. (the “Company”), pursuant to Paragraph 5 of the letter agreement dated
April 1, 2014 (the “Agreement”) to which this General Release of All Claims
(“General Release”) is attached as Exhibit A, Employee, on Employee’s own behalf
and on behalf of Employee’s heirs, executors, administrators and assigns, hereby
fully and forever releases and discharges the Company and its directors,
officers, employees, agents, successors, predecessors, subsidiaries, parent,
shareholders, employee benefit plans and assigns (together called “the
Releasees”), from all known and unknown claims and causes of action including,
without limitation, any claims or causes of action arising out of or relating in
any way to Employee’s employment with the Company, including the termination of
that employment.

1. Employee understands and agrees that this General Release is a full and
complete waiver of all claims, including (without limitation) claims to
attorneys’ fees or costs, claims of wrongful discharge, constructive discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
harassment, retaliation, discrimination, violation of public policy, defamation,
invasion of privacy, interference with a leave of absence, personal injury,
fraud or emotional distress and any claims of discrimination or harassment based
on sex, age, race, national origin, disability or any other basis under Title
VII of the Civil Rights Act of 1964, the Equal Pay Act of 1963, the Americans
With Disabilities Act, the Civil Rights Act of 1866, the Family Medical Leave
Act or any other federal or state law or regulation relating to employment or
employment discrimination.  Employee further understands and agrees that this
waiver includes all claims, known and unknown, to the greatest extent permitted
by applicable law.

2. This Agreement extends to all claims of every nature and kind, known or
unknown, suspected or unsuspected, past or present, arising from or attributable
to Employee’s relationship with the Company or the termination of that
relationship, and Employee hereby expressly waives any and all rights granted to
Employee under any law or regulation that would purport to make invalid any
release of claims the releaser does not know or suspect to exist in his or her
favor at the time of executing the release.

3. Employee also hereby agrees that nothing contained in this General Release
shall constitute or be treated as an admission of liability or wrongdoing by the
Releasees or Employee.



 

--------------------------------------------------------------------------------

 

 

4. Employee represents that he has returned to the Company all property that
belongs to the Company, including (without limitation) copies of documents that
belong to the Company and files stored on his computer(s) that contain or embody
business, technical or financial information that he has developed, learned or
obtained during the term of his service to the Company that relate to the
Company or the business or demonstrably anticipated business of the Company,
except that he may keep his personal copies of his employment and compensation
records.

5. If any provision of this General Release is found to be unenforceable, it
shall not affect the enforceability of the remaining provisions and the court
shall enforce all remaining provisions to the full extent permitted by law.

6. This General Release constitutes the entire agreement between Employee and
Releasees with regard to the subject matter of this General Release.  It
supersedes any other agreements, representations or understandings, whether oral
or written and whether express or implied, which relate to the subject matter of
this General Release except as otherwise set forth in the Agreement.  However,
this General Release covers only those claims that arose prior to the execution
of this General Release.  Execution of this General Release does not bar any
claim that arises hereafter, including (without limitation) a claim for breach
of the General Release.

7. This General Release is not to be signed, and will not become effective,
prior to Employee’s cessation of employment.  Employee acknowledges that (a) his
waiver and release does not apply to any claims that may arise after he signs
this General Release; (b) he should consult with an attorney before executing
this General Release; (c) he has had at least twenty-one (21) days from the date
he first received this General Release within which to review the General
Release; (d) he has seven (7) days following the execution of this General
Release to revoke this General Release; and (e) this General Release shall not
be effective until the eighth day after this General Release has been signed by
Employee (the “Effective Date”).  To revoke this General Release, Employee must
notify the Company’s Chief Executive Officer in writing of his revocation, and
such written notification must be received within seven (7) days of the date
Employee signs this General Release.  Employee shall not be entitled to receive
any of the consideration being provided in exchange for this General Release
until the Effective Date.

8. Employee agrees not to disclose to others the terms of this General Release,
except that Employee may disclose such



 

--------------------------------------------------------------------------------

 

 

information to Employee’s spouse and to Employee’s attorney or accountant in
order for such attorney or accountant to render services to Employee related to
this General Release. Employee agrees that he will never make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law.

9. Employee states that before signing this General Release, Employee:

·



Has read it,

·



Understands it,

·



Knows that he is giving up important rights,

·



Is aware of his right to consult an attorney before signing it, and

·



Has signed it knowingly and voluntarily.

 

Date: ____________________________________________________________________

Signature of Lawrence R. Irving

 

NOT TO BE SIGNED BEFORE DECEMBER 31, 2014

 

 

 



 

--------------------------------------------------------------------------------